COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             NOTICE

Appellate case name:          William Solomon Lewis v. Mark Anthony Aguirre
Appellate case number:        01-17-00063-CV
Trial court case number:      1062343
Trial court:                  County Civil Court at Law No. 4 of Harris County

        Appellant, William Solomon Lewis, has filed a “Notice of Restricted Appeal” of
the trial court’s August 8, 2016 order of dismissal. The clerk’s record was filed in this
Court on March 7, 2017. Appellant has filed a “Motion to Supplement the Record,”
pursuant to Texas Rule of Appellate Procedure 34.5(e).1 On April 17, 2017, the trial
Court clerk filed a supplemental clerk’s record in this Court, reflecting that the trial court
“has no record” of a motion for continuance filed on July 27, 2016, and appellant’s copy
of the motion “does not have a receiv[ed] stamp indicating that we in fact received his
motion.” We deny the motion.
      The Clerk of this Court is directed to send to appellant a copy of the one-volume
supplemental clerk’s record, filed on April 17, 2017.


Judge’s signature: /s/ Russell Lloyd
                   

Date: April 25, 2017




1
       Texas Rule of Appellate Procedure 34.5(e) provides that, if an item designated for
       inclusion in the clerk’s record has been lost or destroyed, “the parties may, by written
       stipulation, deliver a copy of that item to the trial court clerk for inclusion in the clerk’s
       record or a supplement” and, “[i]f the parties cannot agree,” the trial court is to resolve
       any dispute. TEX. R. APP. P. 34.5(e); see Goetz v. Goetz, No. 01-10-00286-CV, 2012 WL
1454385, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2012, no pet.) (mem. op.).